 In the Matter of FARMVILLE MANUFACTURING COMPANY, EMPLOYERandINTERNATIONAL WOODWORKERS OF AMERICA, CIO, PETITIONERCase No. 5-R--946.Decided February 16, 1948Messrs.W. P. HazelgroveandW. A. Dickinson,of Roanoke, Va.,for the Employer.Mr. Lloyd P. Vaughn,of Richmond, Va.,dlr.George M. Sandlin,ofAltavista,Va., andMr. 7'. C. Stout,ofNorfolk, Va., for thePetitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Farin-ville,Virginia, on July 8, 1947, before Sidney J. Barban, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the National Labor Relations Board has delegated itspowers in connection with this case to a three-man panel consistingof the undersigned Board Members*, who upon the entire record inthe case, make the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERFarinvill e Manufacturing Company, a Virginia corporation, locatedin Farinville, Virginia, is engaged in the business of buying, processing,and selling lumber, and manufacturing building materials, plowhandles, and related products.It also buys and sells hardware, paints,wall paper, sporting goods, and home appliances.The principal rawmaterials used by the Employer are wood logs, paint, nails, screws,and strappings.In 1946 the employer used logs and lumber valuedat approximately $145,000, none of which originated outside the Coin-'Houston,Reynolds,and Gray.76 N L. B. B., No. 34.237 238DECISIONSOF NATIONALLABOR RELATIONS BOARDmonwealth of Virginia.During the same period the Employerpurchased approximately $5,000 worth of incidental raw materials,90 percent of which was obtained outside the Commonwealth of Vir-ginia.During 1946, the Employer sold $98,000 worth of plow handles,of which 70 percent was sold to customers outside the Commonwealthof Virginia.During the same period, the Employer's retail storedid a retail business of about $200,000, all in the Commonwealth ofVirginia, and the Employer sold building materials, valued at $135,000,allwithin the Commonwealth of Virginia.We And, contrary to the contention of the Employer, that its opera-tions affect commerce within the meaning of the Act.'DII.,THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization, affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the Peti-tioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Employer's only plant is located at Farmville, Virginia, andcovers an area of about one city block. It also owns certain nearbywood tracts, from which it cuts lumber. The Employer's operationsare divided into a number of departments, each maintaining a separatepay roll f*r cost accounting purposes.The several departments, their functions, and their employees areas follows : a logging crew of approximately 12 men, including a work-ing foreman and a truck driver, cut logs from the Employer's tracts,load them on the Employer's trucks, which carry them to the Em-ployer's sawmill ; a sawmill with 3 to 6 employees cuts the logs intolumber; a planing mill with 5 employees dresses the lumber; a build-ing materials department 2 sells the usual building materials ; a plow1Matter of Burnet-Binford Lumber Company, Inc,75 N L R. B 421;Matter of J. F.Johnson Lumber Company, 73 N.L. R. B. 320;Matter of W. P. Stephens Lumber Company,73 N L R B 1451 ;Matter of Clinton Lumber Corporation,72 N. L. R B. 217, and casescited therein.2The record is silent on the number of employees in this department. FARMVILLE MANUFACTURING COMPANY239handle department, of approximately 21 men, manufactures plowhandles; a carpenter shop with 11 employees does special mill work,making cabinets, special size doors, etc. ; a machine shop, having 3 em-ployees, does maintenance work; a powerhouse with 1 employee sup-plies electrical energy; and a retail sales store, with 3 sales clerks anda maintenance man, sells hardware, paints, wall paper, electrical ap-pliances, and sporting goods.Four truck drivers deliver building ma-terials and hardware to the customers, and 2 loaders load the trucks.The Petitioner seeks a unit of all the Employer's production andmaintenance employees, excluding the retail sales clerks and the work-ing foreman on the logging crew. The Employer would exclude thelogging crew, but contends that, if the Board should decide to includethis crew, the working foreman on the crew should also be included inthe unit.The Employer would also include the sales clerks in theretail store.Employees in the retail store:The Employer employs in its retailstore three sales clerks and one maintenance man.The sales clerks,unlike the Employer's other employees, are paid on a weekly basis;the maintenance man is paid on an hourly basis and devotes all of histime to work in the store.The sales clerks perform the usual dutiesassociated with this employment category.Occasionally they go tothe building materials warehouse and saw off a board of the desiredlength to fill a customer's order.The Employer urges that the retailstore is an integral part of the plant, and that employees at the storeshould be included in the plant unit.However, it appears from therecord that the retail store employees work exclusively in that store,and that the sales clerks are paid on a different basis, from that ofother employees.The record does not disclose that they have anycontacts with the other employees at the plant.We shall, accordingly,exclude the employees in the retail store from the unit hereinafterfound appropriate.3Logging crew:The Employer maintains a logging crew of approxi-mately 12 men, including a working foreman and a truck driver.These men cut logs on the Employer's tracts, and the truck driverhauls the logs to the Employer's sawmill, where the logs. are cutinto lumber, part of which is used in manufacturing plow handles,and part in the Employer's carpenter shop.During bad weatherthe logging crew is sometimes transferred to the Employer's plan-ing mill in order that they will have continuous employment.TheEmployer contends that the logging crew has no community of inter-est with the other employees in that their trade or skill is separate'Hatter of Riles-Coleman LumberCo, Inc.,24 N L R B 1036,Hatter of ChryslerPitt6burgh Company,Inc .36 N L R B 1117. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDand distinct from that of the other employees, and that their dutiesrequire them to work in the woods at a considerable distance fromthe plant.We find no merit in the Employer's contentions. The workof the logging crew is closely related to the Employer's other pro-duction operations and there is, as has been pointed out above, occa-sionaltransfer of employees from the logging operations to themill.We have previously held that employees of the mill and loggingoperations of a manufacturer of lumber may together constitute anappropriate bargaining unit, and we shall, therefore, include theemployees of the logging crew.4The Employer would include, and the Petitioner would excludefrom the unit, the workingforeman onthe logging crew.ThePetitioner contends that the workingforeman isa supervisor.The working foreman receives orders from the Employer regard-ing the timber to be cut and the amounts and lengths required.Heis then responsiblefor seeingthat these orders are carried out by themembers ofthe logging crew.Officers of the Employer frequentlyvisit the logging tract but unlessan officer isactually present, theworking foreman is the onlyperson incharge of the logging operations.He is authorized to discipline an unwilling worker bysending himback to the Employer's office.He spends most of his time doing man-ual work, receives the same payas atleast one other member ofthe crew, and does not have the authority to hire or discharge.How-ever, the working foreman isin immediatecharge of the crew and,on the basis of the entire record, we find that he responsibly directsthe work of the logging crew and is therefore a supervisor within themeaning of the amended Act.We shall accordingly exclude theworking foreman from the unit.We find that all production and maintenance employees of theEmployer, including the logging crew, but excluding the workingforeman of the logging crew, the employees in the retail sales store,and all supervisors, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V.THE DETERMINATION OF REPRESENTATIVESThe Employer employs groups of temporary workers, varying innumber from time to time, usually during the summer vacations.These employees are frequently high school boys who are told, whenhired, that the jobs are only temporary.On rare occasions the Em-ployer may indicate to a boy, who does not intend to continue hisschooling, that his job may become permanent.The Employer and"Matter of Mohawk Lumber Company,51 N L R B 1080, and cases cited therein. FARMVILLE MANUFACTURING COMPANY241the Petitioner take no position with respect to the eligibility of theseemployees to vote.Since it appears that the temporary employeeshave little prospect of continued employment with the Employer, wefind that they are not eligible to vote.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Farmville ManufacturingCompany, Farmville, Virginia, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Fifth Region, and subject to Sections 203.61and 203.62, of National Labor Relations Board Rules and Regula-tions-Series 5, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding temporary em-ployees and those employees who have since quit or been dischargedfor cause and have not rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byInternationalWoodworkers of America, CIO, for the purpose ofcollective bargaining.